Citation Nr: 0807908	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  06-06 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Richard J. Mahlin


ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1992 to July 
1997.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2005 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Lincoln, Nebraska.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Additional development is needed with the PTSD claim on 
appeal.

The veteran claims that he currently suffers from PTSD as a 
result of incidents that occurred during his military service 
while he was stationed in Panama from 1993 to 1995 with the 
U.S. Army's 87th Engineer Battalion.  The veteran contends 
that during the Summer of 1994 he witnessed a gunfight 
between Cuban refugees and U.S. military personnel trying to 
prevent the refugees from escaping a basecamp, he was sent 
into the jungle to find the refugees who escaped, and he 
witnessed a fellow soldier assault an unarmed, defenseless 
female refugee.

The Board finds that VA has a further duty to assist the 
veteran in verifying the occurrence of the claimed in-service 
stressors and obtaining relevant service records.  38 
U.S.C.A. § 5103A(d);38 C.F.R. § 3.159(c)(4).  It is important 
to note that even though the veteran did not respond to the 
letter dated September 2005 from the RO requesting more 
details of the claimed incident, the request was copied to 
the attorney that was no longer the veteran's representative.  
The RO should contact the veteran and his current 
representative to obtain detailed and specific information on 
the in-service stressors.   In addition, the RO should 
attempt to verify the claimed incidents by obtaining the 
veteran's service personnel records.  Unit records showing 
attacks on a veteran's unit are "credible supporting 
evidence" that the veteran experienced the attacks 
personally.  Pentecost v. Principi, 16 Vet. App. 124, 128-129 
(2002).  As such, the Board finds that the history of the 
veteran's unit for the period of January 1993 to December 
1995 should be researched to verify the occurrence of the 
claimed stressors.

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the veteran and 
his representative and provide an 
additional opportunity for the veteran 
to submit a detailed and specific 
statement of his stressors during his 
service.  He should be notified of the 
importance of providing the approximate 
month and year that the event occurred, 
location of the incidents, unit 
assignments, names of those killed in 
action and the name of the friend that 
was shot. 

2.	Whether the veteran responds to this 
inquiry or not, the RO should attempt 
to obtain the veteran's personnel 
records for his service from January 
1993 through December 1995.  The RO 
should also attempt to obtain unit 
records from the U.S. Army and Joint 
Services Records Research Center 
(JSRRC) (formerly USASCURR) pertaining 
to the veteran's service in Panama from 
January 1993 to December 1995 or the 
dates specified by the veteran in 
response to your above inquiry.          

3.	Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of entitlement to service 
connection for post-traumatic stress 
disorder.  If any benefit sought on 
appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the 
case that contains notice of all 
relevant actions taken, including a 
summary of the evidence and applicable 
law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response by the veteran and his 
representative. 

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.

The purpose of this remand is to comply with due process of 
law. The Board intimates no opinion as to the ultimate 
disposition warranted in this case. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

	


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



